Citation Nr: 0012921	
Decision Date: 05/16/00    Archive Date: 05/22/00

DOCKET NO.  00-06 437	)	DATE
	)
	)





THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits, resulting from a July 1999 Board decision which 
granted service connection for PTSD.




ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
March 1974.  He also had reserve duty with the Air and Army 
National Guard between 1983 and 1993.

This matter relating to attorney fees is before the Board of 
Veterans' Appeals (Board) following proceedings at the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) relating to a claim by 
the veteran for VA benefits.  

The claimant in the present case is an attorney (D.S.) who 
was retained by the veteran.

The RO notified both the veteran and D.S. by letter that the 
case was being transferred to the Board for a determination 
concerning the attorney's eligibility for payment of attorney 
fees from past-due benefits.  They were advised that any 
additional evidence or argument should be submitted to the 
Board within 30 days.  Neither the veteran nor D.S. 
responded.


FINDINGS OF FACT

1.  By a March 1993 RO decision, the veteran's claim of 
service connection for PTSD was denied; and the veteran 
properly appealed this decision to the Board by filing a 
timely NOD (submitted after November 18, 1988) and a 
substantive appeal.

2.   The veteran and D.S. entered into a fee agreement, which 
was signed by both parties on April 20, 1998.

3.  By a July 16, 1999, Board decision, service connection 
for PTSD was granted; and such a decision constituted the 
Board's first final decision on the veteran's claim.

4.  By a September 1999 decision, the RO effectuated the 
Board's grant of service connection for PTSD and assigned a 
70 percent disability rating, thereby resulting in past-due 
benefits.  


CONCLUSION OF LAW

The attorney is not eligible to charge a fee for services 
rendered in connection with the Board's July 1999 grant of 
service connection for PTSD.  38 U.S.C.A. § 5904(c) (West 
1991 & Supp. 1999); 38 C.F.R. § 20.609(c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Several conditions must be met in order for fees to be 
charged to a claimant for legal services performed by an 
attorney.  Initially, a fee may be charged only for legal 
services performed after the first final decision has been 
promulgated by the Board with respect to the issue, or 
issues, involved.  38 U.S.C.A. § 5904(c)(1); 38 C.F.R. 
§ 20.609(c)(1).  The second requirement is that the NOD which 
preceded the Board's decision with respect to the issue, or 
issues, involved must have been received by the RO on or 
after November 18, 1988.  VJRA § 403, 102 Stat. 4122; 
38 C.F.R. § 20.609(c)(2).  Finally, the attorney must have 
been retained not later than one year following the date on 
which the decision of the Board with respect to the issue, or 
issues, involved was promulgated.  38 U.S.C.A. § 5904(c)(1); 
38 C.F.R. § 20.609(c)(3).   

In order to determine whether an attorney is entitled to 
receive attorney fees for representing the veteran, the first 
step is to determine the date of the Board's first final 
decision.  A review of the claims file reveals that on July 
16, 1999, the Board issued a favorable decision in an appeal 
on the veteran's claim of service connection for PTSD.  The 
July 16, 1999, Board decision was the first final Board 
decision with respect to the claim of service connection for 
PTSD.  The NOD which preceded the Board decision was received 
by the RO after November 18, 1988.  In September 1999, the RO 
effectuated the Board's grant of service connection for PTSD 
and assigned a 70 percent disability rating.  On April 20, 
1998, the veteran and the attorney, D.S., executed a contract 
by which the attorney was retained to provide legal services 
in connection with the veteran's VA claim.

In light of 38 U.S.C.A. § 5904 (c)(1) cited above (saying a 
fee may not be charged for services provided before the first 
final Board decision), the attorney may not charge the 
veteran a fee for legal services provided prior to July 16, 
1999.  The Board's decision of July 16, 1999, settled the 
matter as to the issue involved-entitlement to the grant of 
service connection for PTSD.  As the evidence does not show 
that the attorney provided services in relation to the claim 
of service connection for PTSD after July 16, 1999, the 
requirements for attorney fees to be charged have not been 
met.


ORDER

Eligibility for payment of attorney fees from past-due 
benefits is denied.  None of the veteran's past-due benefits 
resulting from the Board's July 1999 grant of service 
connection for PTSD, should be paid by the VA to the 
attorney.




		
	G. H. SHUFELT
Member, Board of Veterans' Appeals



 


